Citation Nr: 1012179	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-33 200	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for degenerative disc disease of the 
cervical spine, claimed as residuals of a neck injury (neck 
disability).

2.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for back muscle spasms, claimed as 
residuals of a back injury (back disability).

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for psychiatric 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to July 
1977, from November 1980 to August 1984, and from October 
2002 to August 2003.  The Veteran also had service in the 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  Jurisdiction over the case was subsequently 
transferred to the Waco, Texas RO.  

Although the Veteran initially requested a Board hearing in 
his appeal, in October 2008 (through his representative) he 
withdrew his request.

The issues of entitlement to service connection for 
hypertension and psychiatric disability, and for neck and 
back disability on a de novo basis, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for neck and back disabilities was 
initially denied in an unappealed December 1996 rating 
decision.

2.  An unappealed rating decision of May 1997 continued the 
denial of service connection for neck and back disabilities.

3.  The evidence received since the May 1997 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen 
the Veteran's claim for service connection for neck 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

2.  New and material evidence has been received to reopen 
the Veteran's claim for service connection for back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and of which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b) (2009), the notification should include the request 
that the claimant provide any evidence in his possession 
that pertains to the claim.

In light of the Board's reopening of claim, any deficiency 
regarding new and material evidence notice is not 
prejudicial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran seeks to reopen his previously denied claims of 
entitlement to service connection for neck and back 
disabilities.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384.  See also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A December 1996 rating decision denied entitlement to 
service connection for back and neck disabilities.  The 
Veteran was notified of the decision and of his appellate 
rights with respect thereto, but he did not appeal.  An 
unappealed May 1997 rating decision continued the denial of 
service connection.  Consequently, service connection for 
neck and back disabilities may be considered on the merits 
only if new and material evidence has been received since 
the time of the May 1997 adjudication.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (2009).

The evidence on file at the time of the May 1997 rating 
decision included a VA general medical examination, dated in 
July 1996, USAR medical records, dated from October 1991 to 
June 1995, and private treatment records, dated from January 
1995 to June 1995.  No service treatment records (STRs) were 
available at that time, and the RO indicated that further 
attempts to retrieve these outstanding records were 
unsuccessful.  The VA examination revealed osteoarthritis of 
the cervical spine, but no other spinal abnormality was 
found.  No opinion was given as to whether the claimed 
conditions were related to service.  Although STRs were 
unavailable, service connection was denied based on no 
treatment for neck and back complaints during service.  

The treatment records reflect the Veteran's history of 
cervical spine fusion, increased lumbar lordosis, increased 
thoracic kyphosis, and change in posture.  The Veteran's 
private treating physician indicated that the Veteran's 
injury was incurred because of an auto accident during 
service.  

The evidence added to the record since the May 1997 rating 
decision includes the Veteran's STRs for all periods of 
active duty, VA treatment records, private treatment 
records, and the Veteran's statements.  Relevant STRs 
reflect the Veteran's complaints of back and neck pain 
during and in between periods of service.  The Veteran 
declined a discharge medical examination during his second 
period of service-the period during which he contends his 
back and neck injury occurred.  

The Board finds the above evidence to be clearly new and 
material, given that the evidence previously considered did 
not include the Veteran's STRs, and current clinical records 
reflect treatment for complaints of neck and back problems.  
In light of the newly received STRs and presuming the 
Veteran's statements and testimony credible at this stage, 
the Board finds that the newly received evidence is 
sufficient to reopen the claims.




ORDER

New and material evidence having been received, reopening of 
the claim for service connection for neck disability is 
granted.

New and material evidence having been received, reopening of 
the claim for service connection for back disability is 
granted.  


REMAND

Upon preliminary review of the evidence of record and in 
light of the VCAA, the Board finds that further evidentiary 
development is necessary regarding the Veteran's claim of 
entitlement to service connection for hypertension, 
depression, neck disability, and back disability.  

Hypertension 

The Veteran essentially contends that his hypertension was 
aggravated during his final period of service.  There is no 
question that the Veteran is currently diagnosed as having, 
and is being treated for, hypertension.  

Upon deployment in October 2002, the Veteran was noted to be 
on medication to treat hypertension.  Post-deployment, the 
Veteran was still being treated for hypertension.  There, 
however, has been no VA examination addressing whether the 
Veteran's hypertension was aggravated by his last period of 
service.  

The Veteran, in his March 2009 hearing before a Decision 
Review Officer (DRO), testified that during his deployment 
to Cuba (namely his last period of service), his 
hypertension "got out of control."  The Veteran also 
reported that his hypertension medication was increased 
during his deployment in Cuba.  

Upon review of the evidence of record, the Board finds that 
a remand is necessary for a VA examination to be scheduled 
and an opinion made as to whether the Veteran's hypertension 
had its onset in service or was aggravated thereby.  The 
Veteran reported subjectively feeling as though his 
hypertension was out of control during his deployment in 
Cuba, and he is certainly competent to report that his 
medication dosages were increased during that time frame.  
Thus, the Board finds that a VA examination should be 
scheduled to determine whether the Veteran's hypertension 
was caused or aggravated by his service.  

Psychiatric disability 

The Veteran essentially contends that he experiences 
depression due to service.  

In the Veteran's July 1984 report of medical history at 
discharge, he indicated that he had frequent trouble 
sleeping and depression or excessive worry.  

In the Veteran's October 2002 predeployment medical 
questionnaire, he indicated that in the past year he sought 
counseling or care for his mental health.  The Veteran's 
post-deployment questionnaire, dated in July 2003, showed 
the Veteran's indication that within the two weeks prior he 
had little interest or pleasure in doing things.  

The Veteran is currently diagnosed as having depression, not 
otherwise specified.  In a letter dated in June 2002 from 
the Veteran's private therapist, he indicated that the 
Veteran had been receiving mental health service since March 
2002.  In a letter dated in September 2005, the same 
therapist indicated that the Veteran had received mental 
health treatment from March 2002 to October 2002, and from 
September 2003 to February 2004.  In a February 2006 private 
psychiatric evaluation, he was diagnosed as having dysthymic 
disorder.  These records, however, reflect no opinion as to 
whether the Veteran's depression was caused or aggravated by 
his service.  

In the Veteran's March 2009 DRO hearing, he testified that 
he underwent mental health treatment prior to deployment to 
Cuba, but that upon return from his deployment, his mental 
health complaints and symptoms had worsened.  

Given the evidence as outlined above, the Board finds that a 
remand is necessary for a VA examination to be scheduled and 
an opinion obtained as to cause and etiology of the 
Veteran's depressive symptoms.  There are some reports in 
the Veteran's STRs regarding mental health complaints, and 
the Veteran has competently testified that he feels his 
symptoms worsened since his deployment in Cuba.  Thus, the 
Veteran should be afforded a VA examination, and this 
examination should include a discussion as to whether the 
Veteran's depression was caused or aggravated by his 
service.  

Neck and Back Disabilities

The Veteran essentially contends that his neck and back 
disabilities had their onset during an in-service motor 
vehicle accident.  This was alleged to have occurred during 
the Veteran's second period of service.

In between the Veteran's first two periods of service, he 
sought treatment complaining of low back pain in February 
1978, and in April 1978, he was treated for a laceration to 
the head following an auto accident.  

The Veteran's STRs reflect treatment for back and neck pain.  
In May 1984, the Veteran was treated for complaints of neck 
pain following a motor vehicle accident.  The assessment was 
possible left facet syndrome of the neck.  In his July 1984 
report of medical history, the Veteran advised that he 
experienced recurrent back pain.  He reported that he was in 
an auto accident and treated for whiplash and pulled back 
muscles.  He also noted that he experienced an auto accident 
in 1978.  

The Veteran's October 2002 predeployment questionnaire 
revealed his continued complaints of neck pain and spinal 
degeneration.  He was granted a waiver in order to deploy, 
and the request for a waiver specifically noted that he was 
on a permanent profile for cervical spondylosis and 
degenerative disc disease of the cervical and lumbar spines.  
Post-deployment, the Veteran reported back pain, swollen, 
stiff or painful joints, and numbness or tingling in the 
hands or feet.  

In March 2009, the Veteran underwent a VA examination of the 
spine.  He was diagnosed as having a cervical strain, 
chronic pain secondary to chronic cervical strain, 
degenerative joint disease of C4-7, and degenerative disc 
disease of C6-7.  There was no diagnosis related to other 
parts of the Veteran's spine.  The examiner opined that the 
Veteran's cervical spine disability is less likely than not 
related to his 1984 auto accident.  He noted that x-rays 
following the Veteran's 1984 in-service auto accident did 
not show abnormalities of the cervical spine.  The examiner 
indicated that the Veteran's pain was "probably related to 
the generalized wear and tear and aging process," but noted 
that the Veteran has had continued pain secondary to a soft-
tissue type injury in service.  No opinion was made as to 
whether the Veteran's neck and back disabilities were 
aggravated by any period of service.  

The Board finds that this VA examination is inadequate, as 
the examiner did not discuss the possibility that the 
Veteran's neck disability was aggravated during a period of 
service-particularly his final period of service from 
October 2002 to August 2003.

In March 2009, the Veteran testified at his DRO hearing that 
his neck and back injuries both had their onset during his 
1984 motor vehicle accident.  He advised that his back pain 
was in the upper and middle back, and in his neck.  

Upon the reopening of these previously denied claims, and in 
light of the fact that the most recent VA examination 
regarding the cervical spine disability was found to be 
inadequate, the Board finds that another VA examination is 
necessary to determine whether any currently diagnosed neck 
and back disabilities had their onset during service or was 
aggravated thereby.  The Board specifically notes that the 
Veteran has consistently reported having neck and back pain 
since his in-service motor vehicle accident, and he is 
certainly competent to so report.  Additionally, the 
Veteran's STRs reflect treatment for neck pain following 
this accident.  As such, these claims must be remanded for 
another VA examination.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the Veteran, 
the RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the Veteran 
which have not been secured previously.

2.  The Veteran should be afforded an 
examination by an appropriate specialist 
to ascertain the nature and etiology of 
any hypertension that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims files, 
particularly service treatment records and 
any records of treatment the Veteran 
received for hypertension, and offer 
comments, clarification and an opinion, as 
to the following questions:

(i)  Is it at least as likely as not 
that the Veteran's hypertension is 
etiologically related to either of his 
first two periods of active service 
(i.e. October 1974 to July 1977, and 
November 1980 to August 1984), or was 
manifest within one year of his 
discharge therefrom?  

(ii)  If the Veteran's hypertension is 
not etiologically related to either of 
his first two periods of active service, 
is it at least as likely as not that the 
hypertension increased in severity 
during the Veteran's third period of 
active service from October 2002 to 
August 2003?

(iii)  If the hypertension increased in 
severity during the Veteran's third 
period of active service, was the 
increase in severity clearly and 
unmistakably due to the natural 
progression of the disorder?

3.  The Veteran should be afforded an 
examination by an appropriate specialist 
to ascertain the nature and etiology of 
any psychiatric disorders that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims files, particularly 
service treatment records and any records 
of any mental health treatment the Veteran 
received, and offer comments, 
clarification and an opinion, as to the 
following questions:

(i)  Is it at least as likely as not 
that any psychiatric disability 
identified is etiologically related to 
either of the Veteran's first two 
periods of active service (i.e. October 
1974 to July 1977, and November 1980 to 
August 1984)?  

(ii)  If any psychiatric disability 
identified is not etiologically related 
to the Veteran's first two periods of 
service, did psychiatric disability 
clearly and unmistakably exist prior to 
the Veteran's third period of service 
from October 2002 to August 2003?  If 
so, did it clearly and unmistakably not 
undergo aggravation in service?

(iii)  If any psychiatric disability did 
not clearly and unmistakably exist prior 
to service and/or did undergo 
aggravation in service, is such 
psychiatric disability etiologically 
related to any current psychiatric 
disability?

4.  The Veteran should be afforded an 
examination by an appropriate specialist 
to ascertain the nature and etiology of 
any back or neck disabilities that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, particularly service 
treatment records and any records of 
treatment the Veteran received for neck 
and back complaints, and offer comments, 
clarification and an opinion, as to the 
following questions:

(i)  Is it at least as likely as not 
that the Veteran's neck disability is 
etiologically related to either of his 
first two periods of active service 
(i.e. October 1974 to July 1977, and 
November 1980 to August 1984), or was 
manifest within one year of his 
discharge therefrom?  

(ii)  If the Veteran's neck disability 
is not etiologically related to either 
of his first two periods of active 
service, is it at least as likely as not 
that the neck disability increased in 
severity during the Veteran's third 
period of active service from October 
2002 to August 2003?

(iii)  If the neck disability increased 
in severity during the Veteran's third 
period of active service, was the 
increase in severity clearly and 
unmistakably due to the natural 
progression of the disorder?

(iv)  Is it at least as likely as not 
that the Veteran's back disability is 
etiologically related to either of his 
first two periods of active service 
(i.e. October 1974 to July 1977, and 
November 1980 to August 1984), or was 
manifest within one year of his 
discharge therefrom?  

(v)  If the Veteran's back disability is 
not etiologically related to either of 
his first two periods of active service, 
is it at least as likely as not that the 
back disability increased in severity 
during the Veteran's third period of 
active service from October 2002 to 
August 2003?

(vi)  If the back disability increased 
in severity during the Veteran's third 
period of active service, was the 
increase in severity clearly and 
unmistakably due to the natural 
progression of the disorder?

5.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of the 
case, and provide the Veteran and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


